DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 have been examined.
Claim 11 remains withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered, the arguments are primarily addressed to the Kawkins, Giles, Bohlmeijer, and Liepa references.  The Lesar reference being the meat grinder structure that lacks teaching of the grinding holes that causes venturi effect upon the material.  The arguments concerning Giles and Kawkins are noted, and while the Examiner disagrees with the assessment of the structure taught by the references, particularly in regards of being capable of forming a venturi, after further search and reconsideration, the rejection of the claims are now 
Further, the arguments concerning the Bohlmeijer and Liepa references are noted, but are not persuasive in regards to claims 1, 3, and 5-10.  The arguments of the aligning of the fibers in regards to the primary direction of the flow via the orifice are only stated in claims 2 and 4.  Claim 3 only states of stretching the material and does not state of a particular alignment of the fibers, while claim 5 is that the material is to be stretched OR aligned and thereby having a similar assessment as in claim 3.  Claims 1, and 6-10 are not limited as to how the venturi effect would cause upon the material, thereby Bohlmeijer and Liepa would be applicable in the rejection of the claims.  The arguments provided by the applicants are not within the claimed invention and instead have drawn upon features that from the dependent claims 3 and 5 to argue all of the claims.  While this is noted, the claimed invention itself is not limited to this and thereby the arguments by the applicants are not persuasive to the stated claims.
The applicants statement of the IDS are noted, however, no copies of the references have been entered in the application.  The arguments in relation to the documents appears to be addressed towards the Kawkins and Giles reference along with Tech-Faq regarding the venturi effect.  It is noted that the venturi effect is provided upon food materials in the Kearns reference.
Lastly, the double patenting rejection of the claims remain, the latest arguments have not addressed the rejection of the claims.


Information Disclosure Statement
The information disclosure statement filed 9/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8979522. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims in the instant and copending applications discloses essentially the same subject matters. With respect to the fibers material aligning in primary direction of flow as recited in claims 2 and 4 of the instant application, the Examiner submits that because the instant application and the mentioned US Patent teach grinding apertures that create a venturi effect (see claim 1 of the mentioned instant .

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-10, 14, and 16 of copending Application No. 13/999099 in view of Lesar et al. (US2007/0090221A1). 
Although the claims at issues are not indentical, they are not patentably distinct from each other because the aforementioned claims in the instant and copending applications discloses essentially the same subject matters except for a “knife assembly mounted at the end of said device, said knife assembly rotating with said device” as recited in claims 1 and 9-10 of the instant application. However, Lesar discloses that the underlined limitation is known in the art as demonstrated in the rejection below. It would have been obvious to one having ordinary skill in the art to incorporate Lesar’s knife .
This is aprovisional nonstatutory double patenting rejection.

Claims 1-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-10 and 16 of copending Application No. 14/544499 in view of Lesar et al. (US2007/0090221A1). 
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesar et al. (US2007/0090221A1) in view of Barnes (US 3917178) and Kearns (US 4981711).
Regarding claim 1, Lesar discloses a grinding machine (50) ([0022]) (Figure 1) comprising:
a hopper (52) into which material to be ground is placed ([0003,0050)), see Figure 1.
a grinder portion (54) comprising a grinding head (56), a mounting ring (58), a bridge (60), barrel (56), and a collection tube (62) ([0003,0050)), see Figures 1-2,  a device (feed screw (64)) is located in said grinding head (56) to advance material in the hopper (52) through said head (56) ([0003,0050)), see Figures 1-2 iv. a knife assembly (knife holder (68)) mounted at end of said device (64) ([0003,0050)), see Figures 2-3 

Examiner notes that the portion of said orifice pate (74) having grinding openings (130) that is facing said knife holder (68) (see Figures 2-4 and 7) will be referred to hereinafter as the “inlet openings" and grinding openings (130) that is facing toward said collection cone (90) (see Figures 2-4 and 7) will be referred to hereinafter as the “outlet openings" since food product such as meat is being processed beginning from the left to right of the grinding portion (54) ([(0068,0050, 0005]) as shown in Figures 1-3. 
wherein said grinding apertures (130) inherently have a diameter, see Figures 4 and 7
Lesar is silent to said grinding apertures create a venturi effect said grinding apertures consisting of a geometry that creates a venturi effect which results in an acceleration of said material with a corresponding pressured drop through said grinding apertures (claim 1); and wherein said venturi effect created by said apertures aligns fibers of said material to be ground through said orifice plate in primary direction of flow (claim 4). 
Note: The claimed structure of claim 1 is not limited to the types of material worked upon, and thereby the prior art references are not limited in their teachings, only that their structures are capable of working such materials.  It is further noted only in dependent claims 6 and 8 states of any particular material, and here, these while noted, do not further limit the structural limitations of the parent claim.

In the same field of endeavor of forming texturized food from marine protein, see Col. 5, lines 9-15, via an extruder.  Kearns further teaches of the use of venturi die 22 that is used at the outlet 20 of an extruder 12 to yield extruded product, see texturized material, see Fig. 1, and Col. 5, lines 40-46.  Thereby, it is known in the food processing arts of the attachment of the venturi die to an extruder.  In this regards, it is known in the processing of the food materials of the use of a venturi effect upon the materials as it can affect the texture, see also Col. 5, lines 49-61.  Thereby, one skilled in the art would recognize and incorporate the use of the venturi die of Kearns upon the discharge of the extruder of Lesar in view of Barnes.


As the Examiner submits that it is known in the art, as demonstrated below, to extrude food products such as meat through apertures having a venturi effect which results in an acceleration of said food product with a corresponding pressured drop through said apertures and wherein said venturi effect created by said apertures acting upon the materials that pass through the apertures.  Here, the claimed features are noted and the prior art structure as seen in Kearns would be capable of aligning the fibers of said material. 
The Examiner notes that the combination of Lesar in view of Barnes and Kearns discloses “said grinding apertures consisting of a geometry that creates a venturi effect which results in an acceleration of said material with a corresponding pressured drop through said grinding apertures” (claim 1) and “wherein said venturi effect created by said apertures” (claim 4), the feature regarding “aligns fibers of said material to be ground through said orifice plate” is an effect formed upon the material worked upon.  The venturi effect formed by the apertures of the Kearns would be capable to cause the alignment of the fibers dependent upon the material worked upon. 

in claim 4 (and also claim 2 below), the Examiner submits that because the instant application and the mentioned combinations of Lesar in view of Barnes and Kearns of the apertures that create a venturi effect (see claim 1 of the instant application and the rejection of the mentioned combinations above) and wherein said grinding apertures align fibers materials (see claims 2 and 4 of the mentioned instant application and the rejection of the mentioned combinations above), then it would follow that said venturi effect as taught by the mentioned combinations would be capable of aligning said fiber in primary direction of flow. 

Regarding claim 2, Lesar in view of Barnes and Kearns disclose said grinding apertures are capable of aligning fibers material that has been ground.  The apertures being claimed as having a venturi effect and in which the cause of the effect of the material would be capable of the effect of aligning the fibers.  The claim does not provide additional structural limitations to be distinct from the parent claim.
	
Regarding claim 3, Lesar in view of Barnes and Kearns discloses said material to be ground is capable of being drawn through said grinding apertures of said orifice plate (74) which is capable of stretching said material.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claim 5, Lesar in view of Barnes and Kearns discloses said material to be grounded is capable of being stretched or aligned and capable of creating a clean 

Regarding claim 6, regarding the ground material is capable of having little or no release of actin and myosin, this effect is the result of the intended use of the material worked upon by the apparatus.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claim 7, Lesar in view of Barnes and Kearns discloses said apertures is capable of creating the lowest cross section through the ground material.
	
Regarding claim 8, the limitation of meat to be ground is an intended use of the structure, as this is the material to be worked upon.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claims 9 and 10, Lesar in view of Barnes and Kearns discloses all of the limitations of the instant claims as demonstrated in the aforementioned rejection of claim 1.

Claims 1, 3, 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesar et al. (US2007/0090221A1) in view of Bohlmeijer et al. (EP0720816B1) in further view of Liepa (US4001441).
Regarding claim 1, Lesar remains as demonstrated above. 

However, the Examiner submits that it is known in the art, as demonstrated below, to extrude food products such as meat through apertures having a venturi effect which results in an acceleration of said food product with a corresponding pressured drop through said apertures. 
For example, Bohlmeijer discloses that it is known in the art to extrude food products such as meat through an orifice which creates a venturi effect on the food product as it passes through said orifice ([0011,0015,0017,0021)), (14) Figure 1; Examiner notes that the meat dough (4) comprising beef which is extruded through the venturi (10) results in fibres of said meat being randomized ([0011,0015,0017,0021)) which results in an acceleration of said food product with a corresponding pressured drop through said orifice (Examiner note that the underlined limitation will inherently occur due to said venturi effect as mentioned above), (15) Figure 1.
Liepa discloses that it is known to simulate a hamburger product by randomizing the fibers alignment of the meat (Column 6 Line 63-68, Abstract). 
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Lesar in view of the teaching of Bohlmeijer and Liepa by replacing the configuration of said grinding openings (130) to be a venturi for the benefit of producing randomized alignment of the meat fibers thereby simulating hamburger products. The Examiner notes that the combination of Lesar, Bohlmeijer, and Liepa discloses “said 

Regarding claim 3, Lesar in view of Bohlmeijer and Liepa discloses said material to be ground is capable of being drawn through said grinding apertures of said orifice plate (74), the grinding apertures is capable of stretching said material.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claim 5, Lesar in view of Bohlmeijer and Liepa discloses said material to be grounded is capable of being stretched and capable of creating a clean cut of said material.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claim 6, Lesar in view of Bohlmeijer and Liepa discloses a structure that would be capable of working said ground material and would be capable of having little or no release of actin and myosin.  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claim 7, Lesar in view of Bohlmeijer and Liepa discloses said apertures is capable of creating the lowest cross section through the ground material.

Regarding claim 8, Lesar discloses said food to be ground comprises meat ([0050,0005)).  The claim does not provide additional structural limitations to be distinct from the parent claim.

Regarding claims 9 and 10, Lesar in view of Bohlmeijer and Liepa discloses all of the limitations of the instant claims as demonstrated in the aforementioned rejection of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and of particular note:
RU 57639 U1 includes teaching of a grate 1 that is a disc with holes for passage for meat grinding with variable diameter of the holes that gradually decrease towards the middle via a smooth decrease in the middle of the hole depth and then gradually expanding, see page 2 of machine translation.  Further, a rotating knife is taught that presses against the grate 1, see page 3 of machine translation.
NPL document of Sigma equipment further teaches of meat grinders with extruders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744